  QUALITY BUILDING CONTRACTORS
 342 NLRB No. 38 
429
Quality Building Contractors, Inc
. and
 Bricklayers 
and Allied Craftworkers, Local No. 1, New 
York, B.A.C.I.U., AFLŒCIO
.  Case 29ŒCAŒ
25646
 June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
  AND 
WALSH Pursuant to a charge filed by Bricklayers and Allied 
Craftworkers, Local No. 1, New York, B.A.C.I.U., AFLŒ

CIO (the Union), on June 9, 2003, the General Counsel 
of the National Labor Relations Board issued a complaint 
on September 3, 2003, alleging that the Respondent vio-
lated Section 8(a)(5) and (1) of the National Labor Rela-
tions Act by refusing to provide information requested by 

the Union.  The Respondent filed an answer admitting in 
part and denying in part the allegations in the complaint.   
On October 27, 2003, the General Counsel filed a Mo-
tion for Summary Judgment and Motion to Strike Por-
tions of Respondent™s Answer.  On October 29, 2003, the 
Board issued an order transferring the proceeding to the 

Board and a Notice to Show Cause why the motion 
should not be granted.  The Respondent filed a response 
on November 18, 2003.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
The complaint alleges that since on or about April 4, 
2003, the Respondent has failed and refused to furnish 
the Union with requested information necessary for, and 

relevant to, the Union™s performance of its duties as the 
exclusive collective-bargaining
 representative of the unit. 
The requested information pertained to a worksite differ-
ent from the site at which the Respondent initially em-
ployed union members pursuant to the parties™ collec-

tive-bargaining agreement signe
d in 2002.  The Respon-
dent denies that it has a duty to provide this information 
and denies that the information is necessary and relevant 

to the Union™s duties.  We disagree.  First, for the reasons 
set forth below, we find that the Respondent™s obligation 
to provide this information is definitively resolved by our 

finding on the threshold issueŠi.e., that the collective-
bargaining agreement entered into between the Respon-
dent and the Union by its terms, was unambiguously 

multisite in scope.
1  Second, for the reasons set forth be-
                                                          
 1 Chairman Battista agrees that the 
requested information is relevant 
to a grievance alleging that the c
ontract between the Respondent and 
the Union covered multiple sites.  
However, Chairman Battista does not 
pass on the merits of that grievance.  In 8(a)(5) ﬁinformationalﬂ cases, 

the issue is whether the requested in
formation is relevant to the proc-
low, we further find that there are no factual issues war-
ranting a hearing in this matter and that the Respondent™s 
affirmative defenses are inadequate to defeat the Motion 
for Summary Judgment. 
The Respondent is a general contractor engaged in the 
construction industry in and around New York City.  In 
September 2002, the Respondent was awarded a contract 

to perform work at the Essex House in Manhattan.  That 
contract required the Respondent to employ union labor.  
As a consequence of the Essex House contract, the Re-

spondent executed a collec
tive-bargaining agreement 
with the Union on October 4, 2002, which agreement 
was effective, by its terms, from July 1, 2000, through 
June 30, 2004.
2   The 2000Œ2004 agreement c
ontains several interre-
lated clauses that together establish its scope.  The 
ﬁScope of Workﬂ clause, article
 IV, describes the type of 
work covered and includes the pointing, cleaning, and 

caulking work at issue in th
is case.  The ﬁGeographical 
Jurisdictionﬂ clause, article V, provides that the agree-
ment shall apply to all covered work within the Union™s 

jurisdiction, which includes the five counties of New 
York City and Nassau and Suffolk counties.  The ﬁUnion 
Recognitionﬂ clause, article VI, provides that the Re-

spondent recognizes the Uni
on as the exclusive collec-
tive-bargaining agent for its employees on all present and 
future jobsites within the Union™s jurisdiction.   
Additionally, the collective-
bargaining agreement con-
tains a provision restricting the Respondent™s authority to 
subcontract bargaining unit wo
rk.  The ﬁOther Contractsﬂ 
clause, article XX, section 4(b), provides that ﬁ[t]he Em-
ployer must not subcontract bargaining unit work unless 
the subcontractor receiving 
the subcontract has an 
agreement with the Union.ﬂ  
In late 2002 or early 2003,
3 the Respondent began 
working at Park City Estate
s, in Rego Park, New York, 
where the Respondent was pe
rforming pointing, clean-
ing, and caulking work (PCC work). During March 

2003,
4 the Union became aware that the Respondent was 
employing individuals to perform PCC work at the Park 
City site who were not union members.  On March 11, 

Michael Barbera, a union re
presentative, called Larry 
                                                                                            
 essing of the grievance, not whether the grievance has merit.  See 
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 437Œ438 (1967).   
2 The 2000Œ2004 collective-bargaining agreement was negotiated by 
the International Union and the Build
ing Restoration Contractors Asso-
ciation.   3 The Respondent argues that it began work on the Park City Estates 
Project in September 2002, while th
e General Counsel contends the 
Respondent began the work in Marc
h 2003.  This factual dispute over 
the timing of events is not material 
in light of our conclusion below that 
the agreement clearly covers all preexisting projects.  
4 All dates refer to 2003, unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 430 
Schwartz, Respondent™s owner, and requested that, pur-
suant to the union-security clause in the parties™ collec-
tive-bargaining agreement, 
the Respondent require em-
ployees performing PCC work at Park City to join the 

Union or terminate them.  Schwartz did not comply with 
this request. 
About April 4, the Union™s attorney informed the Re-
spondent by letter that the Union was filing a grievance 
because the Respondent was 
performing PCC work cov-
ered by the collective-bargai
ning agreement at the Park 
City site with employees who were not members of the 
Union.  In order to process the grievance, the Union re-
quested the following informa
tion: (1) the contract for 
the Park City project; (2) timesheets for all employees on 
the Park City project; and (3) all requests for payment 

submitted to the customer/building owner for the Park 
City project. 
About June 4, the Respondent replied, stating that ﬁthe 
Agreement between [Responden
t] and Park City Estates 
was signed prior to our signing an Agreement with PCC 
Local Union 1.  Therefore,
 [Respondent disputes] the 
necessity for any union employees to be on the job.ﬂ   
As stated above, the General Counsel contends that the 
Respondent™s failure to provide the information violates 

Section 8(a)(5) of the Act because the information is 
relevant to the Union™s representational duties. Specifi-
cally, the General Counsel asserts that the requested in-

formation is relevant to the Union™s claim that
 the Re-
spondent breached its obligation under the 2000Œ2004 
collective-bargaining agreement to hire union members 

for the Park City job, which job is encompassed by that 
agreement™s geographical juri
sdiction.  The Respondent 
contends that it has no duty to provide the information 
because its collective-bargaining agreement
 with the Un-
ion covers only the Essex House project and the informa-

tion requested pertains to Park City, which is not covered 
by that agreement.  
First, we reject the Responde
nt™s claim that the parties™ 
collective-bargaining agreem
ent was restricted to the 
Essex House project.  By its literal terms, the 2000Œ2004 
agreement clearly covers the Park City job as well.  The 

agreement provides that its terms shall apply to all point-
ing, cleaning, and caulking work performed within a 
seven county area.  The Park City Estates Project is lo-

cated within that geographic area.   
Notwithstanding the unambiguous language of the 
2000Œ2004 agreement, the Respondent attempts to con-

tradict its
 clear terms
 by pointing to extrinsic evidence.  
Specifically, the Respondent
, citing the Union™s state-
ments in October, November, and December 2002, ar-

gues that the parties intended the agreement to cover 
only the Essex House project.  The Respondent contends 
that Union agents told the Respondent™s representatives, 
both before and after they signed the 2000Œ2004
 agree-ment
, that the agreement
 covered only the Essex House 
project and that it established only an 8(f) relationship.  

The Respondent further asserts that ﬁ[i]t was also under-
stood and represented that the CBA would not apply to 
any of [the Respondent™s] then pre-existing, ongoing 

projects.ﬂ  The Respondent further contends that after it began 
performing work on the Park City project, the Union 

asked the Respondent to ﬁget off on the right footﬂ with 
the Union and to show its ﬁgood faithﬂ in their relation-
ship by hiring some union members on the Park City 
project.  Again, the Respondent alleges that the Union 
told it that the collective-bargaining agreement did not 

cover the Park City project.  In January 2003, the Re-
spondent hired two union members to work at the Park 
City project. 
We find that notwithstanding the Respondent™s conten-
tion that, when signing th
e 2000Œ2004 ag
reement and 
thereafter, the Union advised the Respondent that the 

collective-bargaining agreem
ent was an 8(f) prehire 
agreement that would be app
licable to the Essex House 
job only, the contract by its clear and unambiguous terms
 states that it was not so limited.
5  In these circumstances, 
Board precedent prohibits the 
use of parol evidence to 
vary the unambiguous terms 
of a collective-bargaining 
agreement. See 
NDK Corp.
, 278 NLRB 1035 (1986) 
(ﬁNational labor policy requires that evidence of oral 
agreements be unavailing to vary the provisions of a 

written collective-bargaining agreement valid on its 
face.ﬂ).  As the Ninth Circui
t stated, ﬁWhere contractual 
provisions are unambiguous, the NLRB need not con-
sider extrinsic evidence.  Pa
rol evidence is therefore not 
only unnecessary but irrelevant.ﬂ  
NLRB v. Electrical 
Workers Local 11
, 772 F.2d 571, 575 (9th Cir. 1985).  
See also America Piles, Inc.,
 333 NLRB 1118 (2001) 
(where agreement clearly re
quired employer to adopt 
master agreement covering mu
ltiple locations, parol evi-
dence that employer intended to bind itself only on a 
single site is
 not considered).  Acco
rdingly, we conclude 
                                                          
 5 The Respondent argues that it had no duty to provide the requested 
information because it had only an 8(f)
 relationship with the Union.  An 
employer™s duty to provide relevant 
information exists in the 8(f) con-
text as well as in the 9(a) context, with minor differences not relevant 
here.  
Diversified Bank Installations, 
324 NLRB 457, 468 (1997) (ﬁThe 
statutory duty to provide informati
on ‚is equally applicable during the 
term of an 8(f) agreement.™ﬂ); 
Gary™s Electrical Service Co.
, 326 
NLRB 1136, 1136 (1998) (finding that the employer violated Sec. 
8(a)(5) by refusing to provide releva
nt information to an 8(f) union), 
enfd. 227 F.3d 646 (6th Cir. 2000).  Therefore, the Board need not 
resolve whether the parties™ relationship is governed by Sec. 9(a) or 
Sec. 8(f).   
 QUALITY BUILDING CONTRACTORS
 431
that, based on the four co
rners of the document, the 
2000Œ2004 agreement is not limited to one project, butŠ
by its own termsŠcovers all existing and future jobs.  
Our finding that the Respondent™s agreement with the 
Union was not restricted to one project bears on the ques-
tion of the relevancy of the information requested by the 
Union.  That requestŠconcerning the Park City jobŠ

pertained to work performed by the Respondent within 
the geographical scope of 
the collective-bargaining 
agreement. As such, the Union was entitled to the infor-

mation. ﬁWhen a union seeks information pertaining to 
employees within a bargaining unit, the information is 
presumptively relevant to the union™s representational 
duties, and the General Counsel may establish a violation 
for the employer™s failure to furnish it without any fur-

ther showing of relevancy.ﬂ  
Commonwealth Communi-
cations, Inc.
, 335 NLRB 765, 768 (2001), enf. denied on 
other grounds 312 F.3d 465 (D.C. Cir. 2002).  Where 

information requested relates to
 matters outside the unit
 that might have a bearing on the employment terms and 
conditions of the unit employees, the burden is on the 

General Counsel to prove relevancy in order to establish 
a violation on the basis of the employer™s failure to fur-
nish the requested information. Id., and cases there cited.  

Whether or not the presumption applies, we apply a ﬁlib-
eral, discovery-type standardﬂ in determining relevancy. 
Id. (citing 
NLRB v. Acme Industrial Co.,
 385 U.S. 432, 
437 (1967)). 
Here the Union requested information relevant to the 
grievance it filed.  The Union sought the contract for the 

Park City job, timesheets for employees working on the 
job, and requests from the Respondent to be paid.  The 
timesheets for employees working on the Park City job 
are presumptively relevant.  This information pertains 
directly to the wages and hours of employees performing 

bargaining unit work at the Park City site.  Refusal to 
provide such information ﬁconstitutes in most instances a 
per se violation of the duty to bargain in good faith.ﬂ 

Teleprompter Corp. v. NLRB,
 570 F.2d 4, 8 (1st Cir. 
1977). 
The contract for the Park City job and the Respon-
dent™s requests to be paid for this job are arguably rele-
vant.  See, e.g., 
Pertec Computer, 284 NLRB 810, 822Œ
823 (1987) (union entitled to subcontract to ascertain 

whether employer violated a clause in the parties™ collec-
tive-bargaining agreement 
prohibiting subcontracts), 
decision supplemented 298 NLRB 609 (1990), enfd. in 

relevant part 926 F.2d 181 (2d Cir. 1991), cert. denied  
502 U.S. 856 (1991). 
When making requests for information that is not pre-
sumptively relevant, the Union must state why the in-
formation is relevant.  See 
Associated Ready Mixed Con-
crete, 318 NLRB 318 (1995), enfd. 108 F.3d 1182 (9th 
Cir. 1997); 
Island Creek Coal Co.,
 292 NLRB 480, 490 
(1989), enfd. mem. 899 F.2d 1222 (6th Cir. 1990).  In 
this case, in its written information request, the Union 

stated: ﬁThis information is necessary in order to deter-
mine the amount of lost wages and benefits that should 
have been paid to [Union] members from the time the 

pointing, cleaning and caulking work began to date.ﬂ  
Thus, the Union articulated wh
y the contract for the Park 
City job and the Respondent™s requests to be paid were 

relevant under the Board™s liber
al standard for relevance.  
Commonwealth Communications,
 supra (where project 
fell within contract™s scope, employer required to provide 
information regarding that project). 
The Respondent has raised several affirmative de-
fenses to the allegation that it unlawfully refused to fur-
nish the requested information.
  We reject each of these 
defenses.  First, the Responden
t argues that Section 10(b) 
bars the complaint.  Section 10(b) provides that ﬁno 
complaint shall issue based upon any unfair labor prac-
tice occurring more than six months prior to the filing of 

the charge with the Board.ﬂ  The Union learned in Octo-
ber 2002 that the Respondent 
was arguably violating the 
agreement by using nonunion labor.  The Union re-

quested the information in a letter dated April 4, which 
set forth its grievance.  Two months later, on June 4, the 
Respondent replied, by letter, stating that the agreement 

did not cover the Park City project.  The letter did not 
address the Union™s request for information.  The Union 
filed its charge on June 9. 
 The Respondent argues that 
the 10(b) period began to run in October 2002, when the 
Union learned that the Respondent was using nonunion 
labor on the Park City Estates Project.  The General 
Counsel argues that the 10(b) period began to run from 
June 4, the date that the Respondent replied to the Un-

ion™s letter containing its information request.  The 
Board made clear in 
Oliver Insulating Co.,
 309 NLRB 
725 (1992), enfd. 995 F.2d 1067 (6th Cir. 1993), that the 
10(b) period
 begins to run when an employer clearly and 
unequivocally denies a union™s information request, and 
not when the union learns of the underlying breach of 

contract that prompted its grievance.
6  Therefore, even 
assuming, arguendo, that the Respondent™s June 4 letter 
constituted an unequivocal refusal to provide the re-

quested information, the Union filed its charge well 
within the 10(b) period. 
                                                          
 6 See also 
California Nurses Assn.,
 326 NLRB 1362, 1368 fn. 10 
(1998) (10(b) requirement met
 where employer filed charge within 6 
months of union™s clear and unequivocal
 denial of its information re-
quest); 
Commercial Property Services, 304 NLRB 134, 143 (1991) 
(Sec. 10(b) satisfied where union filed charge within 6 months from 

date of its request and employer™s denial). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 432 
We likewise reject the Respo
ndent™s argument that the 
Union waived its right to obtain relevant information.  A 
union can relinquish its statutory right to information 
only through a ﬁclear an
d unmistakableﬂ waiver
.  New 
Jersey Bell Telephone, Co.
, 289 NLRB 318, 330 (1988), 
enfd. mem. 872 F.2d 413 (3d Cir. 1989).  The Respon-
dent contends that the Unio
n ﬁclearly and unmistakablyﬂ 
waived its right to the requested information by refusing 
to challenge the Respondent™s use of nonunion labor for 
over 6 months.  In 
CEC, Inc., 
337 NLRB 516 (2002), the 
Board, adopting a judge™s opinion, held that a union did 
not waive its right to information about an alleged alter 
ego of the respondent even though the union had known 
of the alter ego™s existence for several years and had not 
filed a grievance.  As in 
CEC, we find that the Union™s 
inaction in this case did not amount to a ﬁclear and un-
mistakableﬂ waiver of its right to information. 
The Respondent further contends that the Union 
waived its right to the requested information by allegedly 
making statements in Octobe
r, November, and December 
2002 that the agr
eement did not apply to the Park City 
Estates Project.  As discussed above, we find that the 
clear unambiguous language of the contract shows that it 
was not confined to one loca
tion.  There is no evidence 
that the parties entered into a new or supplemental 
agreement, oral or otherwise,
 that varied the clear and 
unambiguous terms of the contract signed by the parties.  

Cf. Freezer Queen Foods
, 215 NLRB 638 (1974) (hold-
ing that parties can alter contract by subsequent agree-
ment). 
The Respondent™s final waiver argument is that the 
Union ﬁclearly and unmistakab
lyﬂ waived its information 
rights by agreeing with the 
Respondent to place two Un-
ion members on the Park City Estates Project.  The Re-
spondent cites no authority in support of this argument.  

We find that the Union™s 
agreement to place two em-
ployees on the project did not signal a clear and unmis-
takable waiver of the Union™s information rights. 
Finally, the Respondent argues that the Union is not 
entitled to the requested
 information because the under-
lying grievance is in aid of an unlawful subject of bar-

gaining.  The Respondent notes that Section 8(f) author-
izes a union and an employer to enter into a union-
security agreement that requ
ires employees to join the 
union after 7 days, but not earlier.  The Respondent ar-
gues that the grievance contradicts Section 8(f) to the 
extent that the grievance 
challenges the Respondent™s 
alleged breach of the union-s
ecurity clause by failing to 
terminate nonmembers, some of whom may have been 
employed for fewer than 8 days.  The Respondent™s ar-

gument is specious.  The Union has requested informa-
tion relevant to a colorable grievance.  Even though some 
nonmembers may have been employed fewer than 8 
days, the grievance is not th
erefore ﬁin aid ofﬂ an unlaw-
ful subject of bargaining, nor is the Respondent relieved 
of its statutory duty to furnish the information in question 

to the Union. 
In sum, the requested information is relevant to the 
Union™s performance of its statutory duties and the Re-

spondent has failed to assert a successful affirmative de-
fense, even assuming the truth of its factual assertions.  
There is no material factual dispute, and the General 

Counsel is entitled to judgment as a matter of law.  Ac-
cordingly, we grant the General Counsel™s Motion for 
Summary Judgment.
7 On the entire record, the Bo
ard makes the following  
FINDINGS OF 
FACT I. JURISDICTION
 At all material times, the Respondent, a domestic cor-
poration with an office and place of business in Great 

Neck, New York, has been a general contractor engaged 
in performing masonry and exterior façade restoration 
work at construction jobsites in the New York metropoli-

tan area.   
 During the 12-month period preceding issuance of the 
complaint, the Respondent pur
chased and received at its 
Great Neck facility goods and supplies valued in excess 
of $50,000 directly from points outside the State of New 
York. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act.  We further find that Bricklayers and Al-

lied Craftworkers, Local No. 1, New York, B.A.C.I.U., 
AFLŒCIO (the Union) is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 On April 4, 2003, the Union, by letter, requested the 
Respondent to furnish necessary and relevant informa-
tion, and, since about the same date, the Respondent has 
failed and refused to do so.  We find that the Respon-

dent™s conduct constitutes an unlawful refusal to bargain 
in violation of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By failing and refusing to furnish the Union, upon re-
quest in April 2003, the contract between the Respondent 
and the owner of the Park City Estates Project, any re-

                                                          
 7 Because we have granted summary judgment we need not pass on 
the General Counsel™s motion to strike portions of the Respondent™s 
answer.  See 
FPA Medical Management, Inc., 
324 NLRB 802, 802 fn. 
2 (1997) enf. denied in part on other grounds 157 F.3d 909 (D.C. Cir. 
1998); 
Teledyne Economic Development
, 321 NLRB 58, 58 fn. 2 
(1996), enfd. 108 F.3d 56 (4th Cir. 1997).   
 QUALITY BUILDING CONTRACTORS
 433
quests for payments made under that contract, and time-
sheets for all employees on the project, the Respondent 
engaged in an unfair labor practice affecting commerce 
within the meaning of Section 8(a)(5) and (1) and Sec-

tion 2(6) and (7) of the Act. 
THE REMEDY
 Having found that the Respondent engaged in an un-
fair labor practice, we shall order that it cease and desist 
and that it take certain affirmative action designed to 
effectuate the policies of the Act. 
Having found that the Respondent unlawfully failed 
and refused to furnish relevant and necessary information 
to the Union, we shall require the Respondent to furnish 
the Union with the contract
 between the 
Respondent and 
the owner of the Park City Estates Project, any requests 

for payments made under that contract, and timesheets 
for all employees on the Park City Estates Project. 
ORDER The National Labor Relations Board orders that the 
Respondent, Quality Building Contractors, Inc., New 
York, New York, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to provide the Union, upon re-
quest in April 2003, the contract between the Respondent 
and the owner of the Park City Estates Project, any re-
quests for payments made under that contract, and time-

sheets for all employees on the project; all of which in-
formation is relevant and necessary for the performance 
of its duties as the collective-bargaining representative of 

the Respondent™s employees. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the purposes of the Act. 
(a) Furnish the Union with the requested information 
set forth above.   
(b) Within 14 days after service by the Region, post at 
its facility in Rego Park, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
8  Copies of the notice, 
on forms provided by the Regional Director for Region 
29, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 

                                                          
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business
 or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current and former
 employees employed by the 
Respondent at any time since April 2003.   
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail or refuse to provide the Union, as it 
requested in April 2003, the contract between us and the 

owner of the Park City Estates Project, any requests for 
payments made under that 
contract, and timesheets for 
all employees on the project; all of which information is 

relevant and necessary for the performance of its duties 
as the collective-bargaining
 representative of our em-
ployees. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL furnish the Union with the information re-
quested as set forth above. 
 QUALITY 
BUILDING 
CONTRACTORS
, INC.  